Case 2:17-cv-13699-RHC-APP ECF No. 40 filed 09/30/19        PageID.548    Page 1 of 4




                UNITED STATES DISTRICT COURT
   IN THE EASTERN DISTRICT OF MICHIGAN -- SOUTHERN DIVISION

FRANK SWEET,

       Plaintiff,
                                              Case No. 2: 17-CV-13699-RHC-APP
-vs-                                          Hon. Robert H. Cleland
                                              Magistrate Judge: Anthony P. Patti

EMPIRE AUTO SOLUTIONS, LLC,

       Defendants.


                   NOTICE OF WITHDRAWAL OF
       MOTION FOR ATTORNEY’S FEES AND NONTAXABLE COSTS
                          (DOCKET 38)

       On September 17, 2019, Plaintiff filed the Motion for Attorney’s fees and

nontaxable costs. (R.38.) On September 24, 2019, the Court Ordered Plaintiff to

show cause why the court should consider the otherwise untimely Motion for

Attorney’s fees and nontaxable costs. (Text-Only Order, September 24, 2019).

       Following a review of Fed.R.Civ.P 6(b), Plaintiff cannot satisfy the standards

of good cause or excusable neglect to permit the court to consider the otherwise

untimely Motion. Accordingly, the Plaintiff withdraws the motion for Attorney’s

Fees and Nontaxable Costs.
Case 2:17-cv-13699-RHC-APP ECF No. 40 filed 09/30/19   PageID.549   Page 2 of 4




                                   Respectfully Submitted,


                                   By: s/ Sylvia S. Bolos
                                   Sylvia S. Bolos P78715
                                   Sylvia Bolos P78715
                                   LYNGKLIP & ASSOCIATES,
                                   CONSUMER LAW CENTER, PLC
                                   Attorney for Frank Sweet
                                   24500 Northwestern Highway, Ste. 206
                                   Southfield, MI 48075
                                   (248) 208-8864
                                   SylviaB@ConsumerLawyers.Com
Dated: September 30, 2019
Case 2:17-cv-13699-RHC-APP ECF No. 40 filed 09/30/19          PageID.550   Page 3 of 4




                         CERTIFICATE OF SERVICE

      I certify that on September 30, 2019, I will electronically file the document

above with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing (NEF) to the following persons:


Party                                       Manner
 Charles T. Butler                         US First Class Mail
 8786 Vinmar Avenue
 Rancho Cucamonga, CA 91730

 Ruben Gutierrez                           US First Class Mail
 1133 South Nantes Avenue
 Hacienda Heights, CA 91745

 Empire Auto Solutions, LLC                US First Class Mail
 C/O Ruben Gutierrez
 1133 South Nantes Avenue
 Hacienda Heights, CA 91745

 James Silva Gutierrez                     US First Class Mail
 26 Oak Cliff Drive
 Pomona, CA 91766

 Vanessa Gutierrez                         US First Class Mail
 26 Oak Cliff Drive
 Pomona, CA 91766

 Origin Warranty, LLC                      US First Class Mail
 C/O LegalZoom.com, Inc.
 101 N. Brand Blvd. 11th Floor
 Glendale, CA 91203
Case 2:17-cv-13699-RHC-APP ECF No. 40 filed 09/30/19   PageID.551   Page 4 of 4




                                   Respectfully Submitted,


                                   By: s/ Sylvia S. Bolos
                                   Sylvia S. Bolos P78715
                                   Sylvia Bolos P78715
                                   LYNGKLIP & ASSOCIATES,
                                   CONSUMER LAW CENTER, PLC
                                   Attorney for Frank Sweet
                                   24500 Northwestern Highway, Ste. 206
                                   Southfield, MI 48075
                                   (248) 208-8864
                                   SylviaB@ConsumerLawyers.Com
Dated: September 30, 2019
